103 F.3d 135
154 L.R.R.M. (BNA) 2416
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.SCANDIA STUCCO CO., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.SCANDIA STUCCO CO., Respondent,v.NATIONAL LABOR RELATIONS BOARD, Petitioner.
Nos. 95-4237, 96-1373.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 21, 1996.Decided Nov. 27, 1996.

Appeals from an Order of the National Labor Relations Board.  No. 96-1373
NLRB
ORDER ENFORCED.
Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board (NLRB) seeks enforcement of an order requiring Scandia Stucco Co.  (Scandia) to abide by the terms of the master collective bargaining agreement with the union and to cease and desist from certain unfair labor practices.


2
Following a hearing on the complaint, the administrative law judge (ALJ) ruled that Scandia violated 29 U.S.C. § 158(a)(1)(5) by repudiating the master collective bargaining agreement with the union, by refusing to provide the union with information relevant to the union's collective-bargaining duties, and by refusing to cooperate in processing a grievance.  The ALJ also ruled that Scandia violated 29 U.S.C. § 158(a)(1)(3) by telling its employees they would no longer be represented by their union and by constructively discharging a union member who left the company.  The NLRB adopted the ALJ's findings, conclusions, and rulings.


3
Scandia contends the NLRB's order is based on erroneous legal rulings, is not supported by substantial evidence on the record, and the order should not be enforced.  A review of the record, however, shows the ALJ's findings are supported by ample evidence, and the rulings are clearly correct.  Thus, the NLRB's order is enforced.  See 8th Cir.  R. 47B.